DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/258570 on October 20, 2021, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “transmitting, from the first computing device to the remote server, data representing user feedback reporting an operational issue related to the second computing device and combining the data representing user feedback reporting the operational issue from the first computing device with the generated diagnostic information from the second computing device”, in Claims 1; “receiving, at the remote server from the first computing device, data representing user feedback reporting an operation issue related to the second .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Maity et al. (U.S. Patent Application Publication 2015/0149815 A1), hereinafter “Maity”.  Maity is cited on PTO-892 filed 11/2/2021.
Maity: ¶ 97 teaches that the administrator can also remotely communicate with the service processor from a remote management computer via a network to take remote action to the host computer. 


Although conceptually similar to the claimed invention of the instant application, Maity does not teach combining user feedback regarding of the first computing device with the diagnostic information from the second computing device.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Schechter et al. (U.S. Patent Application 2014/0223230); teaches the server may respond to an alarm condition by sending a command to an actuator that may modify the operation of equipment being monitored.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARAI E BUTLER/Primary Examiner, Art Unit 2114